On the Court’s own motion, appeal dismissed, without costs, upon the ground that a direct appeal from Supreme Court’s order does not lie where questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; CPLR 5601 [b] [2]). Motion for leave to appeal dismissed upon the ground that the Appellate Division order *955sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.